Citation Nr: 0838863	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  The veteran's claim initially came before the Board of 
Veterans' Appeals (Board) in December 2006 from a February 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  The Board 
Remanded the appeal.

Following the Board's December 2006 Remand, the veteran was 
granted service connection for post-traumatic stress disorder 
(PTSD).  There is no indication in the claims file that the 
veteran has disagreed with any aspect of this grant of 
service connection, and no issue related to the claim for 
service connection for PTSD is before the Board for appellate 
review at this time.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in September 2005. 


FINDING OF FACT

No diagnosis of COPD was assigned during the veteran's 
military service, nor does the veteran contend that a chronic 
pulmonary disorder was medically diagnosed within one year 
following his service discharge, and there is no medical 
evidence which links the veteran's COPD to his service or 
which relates COPD to exposure to herbicides, and no 
presumption of such a relationship is applicable.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the veteran's 
active military service, nor may COPD be presumed service-
connected, to include as a result of exposure to herbicides.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred COPD and emphysema in 
service or as secondary to herbicide exposure.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Following the receipt of the veteran's June 2002 claims, the 
RO issued a November 2002 letter which advised the veteran of 
the criteria for service connection, including the 
availability of a presumption of service connection for 
certain disease, among other information.  Following the 
Board's December 2006 Remand, the Appeals Management Center 
(AMC) issued a January 2007 letter which advised the veteran 
of the types of evidence which could assist the veteran to 
substantiate his claim, advised the veteran of VA's duties to 
notify and assist him, advised the veteran that a disability 
rating and an effective date for the award of benefits would 
be assigned if service connection were granted, and advised 
the veteran of the regulations governing such assignments.  

In April 2007, another notice regarding types of evidence 
which might substantiate a claim was issued.  The June 2002 
notice was issued prior to adjudication of the claim on 
appeal, but the other notices were issued after the initial 
denial.  Although none of the notices advised the veteran of 
the list of diseases which may be presumed service-connected 
or the criteria for establishing service connection for a 
specific disease for which a presumption is not available, 
the veteran's testimony at his September 2005 Travel Board 
hearing, and arguments and statements presented during the 
pendency of the appeal, including by his representative, 
demonstrate personal knowledge of the criteria for service 
connection, including on the basis of exposure to herbicides.  

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

The RO has requested records from each provider identified by 
the veteran.  The veteran's service medical records have been 
obtained.  VA clinical records have been obtained.  Social 
Security Administration (SSA) records have been obtained.  
The veteran testified at a personal hearing before the RO in 
2004 and at a Travel Board hearing in 2005, and has submitted 
statements on his behalf.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

In this case, the clinical evidence reveals no medical 
evidence that the veteran had a pulmonary disorder in service 
or within a presumptive period.  Rather, the preponderance of 
the evidence contradicts the veteran's assertions that he had 
pulmonary problems in service or chronically and continuously 
thereafter, and clearly and persuasively also establishes 
that the veteran's COPD has been medically attributed to the 
veteran's smoking.  

COPD may not be presumed related to the veteran's exposure to 
herbicides.  The veteran specifically testified at his Travel 
Board hearing that physicians had told him that his COPD was 
due to breathing contaminated air, and the veteran was 
advised to identify the records which would substantiate that 
testimony.  However, no identified record provides such 
opinion.  

There is no competent evidence that the veteran's COPD may be 
medically associated with his military service.  There is no 
medical evidence suggesting a nexus.  VA examination was not 
afforded as to COPD because the service medical records and 
post-service records proximate to service contradict the 
veteran's assertion that he manifested COPD in service and 
continuously thereafter, and there is no written clinical 
evidence that provides an opinion linking the veteran's COPD 
or emphysema to his exposure to herbicides.  VA examination 
would be fruitless, since the examination report would not 
change the unfavorable evidence in the service medical 
records or thereafter, and would not extend a presumption 
based on exposure to herbicides to COPD.  Therefore, remand 
for a VA examination or opinion is not warranted.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   There is a 
presumption applicable for service connection for 
bronchiectasis, which is defined as a chronic disease, but 
neither COPD nor emphysema are defined a chronic by statute 
or regulation, nor is either disease defined as 
bronchiectasis.   

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).   

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (2007).  The 
veteran's service in Vietnam entitles him to a presumption 
that he was exposed to herbicides.  

Certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
38 C.F.R. § 3.309(e).  The list includes respiratory cancers, 
but does not include COPD or emphysema.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  The Secretary of Veterans 
Affairs also has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).  

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).


Facts and analysis

The veteran's service medical records are devoid of evidence 
that the veteran had any respiratory symptoms or complaints 
in service, and disclose that the veteran's respiratory 
system (lungs and chest) was described as normal on 
separation examination conducted in August 1968.  The veteran 
denied any respiratory complaints or difficulty breathing in 
the medical history he completed, and reported no history of 
respiratory complaints or difficulty to the provider who 
completed separation medical history.

The veteran's April 1992 application for SSA disability 
benefits discloses that a diagnosis of COPD had been 
assigned, but the summary of a March 1992 private 
hospitalization reflects that the veteran was not taking 
medication for his COPD at that time.  However, in June 1992, 
the veteran suffered a pneumothorax.  He required medication 
for COPD after the June 1992 hospitalization to treat the 
pneumothorax.  In an October 1992 SSA examination report, the 
examiner noted that the veteran had stopped smoking as of 
June 1992, but was able to walk only a few hundred feet 
before having dyspnea.  The examiner provided an opinion that 
the veteran's COPD "is undoubtedly related to his tobacco 
abuse history."

In his May 2002 claim for service connection, the veteran 
alleged that exposure to Agent Orange caused his emphysema.  
The veteran stated that he had not sought VA clinical 
treatment for COPD or emphysema until many years had elapsed 
after his service, and no VA clinical records showing the 
onset of COPD were available.  

Private clinical records obtained from KM, MD, dated in 2001 
and 2002, disclose a current diagnosis of COPD, but include 
no information as to date of onset or etiology of COPD.

In March 2004, the veteran testified that he became short of 
breath in Vietnam, and was seen by a medic, who said the 
breathing difficulty was due to the climate, but did not 
write any medical notes.  In his May 2004 substantive appeal, 
the veteran alleged that he had experienced lung problems 
"ever since" he was in Vietnam.  At his September 2005 
Travel Board hearing, the veteran similarly testified that 
his doctors had told him his lung condition was due to 
breathing contaminated air.  The veteran testified that the 
only contaminated air he breathed was in Vietnam, where the 
air was contaminated with Agent Orange.  

During the veteran's Travel Board hearing, and following the 
Board's December 2006 Remand of the appeal, the veteran 
identified as relevant VA treatment records, which begin in 
2002, and records of his SSA disability application.  The SSA 
records obtained reflect that SSA disability was granted by a 
decision issued in 1993.  The veteran did not identify any 
other providers or records.

More than 150 pages of VA clinical records, dated from 2002 
through March 2008, disclose that diagnoses of COPD and 
emphysema were assigned.  However, the VA clinical records 
provide no information as to the approximate date of onset of 
COPD and no opinion as to the etiology of the veteran's 
pulmonary problems, other than notations about the veteran's 
general past history.  

The service medical records disclose that no diagnosis of 
COPD, emphysema, or any chronic lung or respiratory system 
disorder was diagnosed during the veteran's service.  The 
veteran testified that he had breathing problems continuously 
and chronically after service, but he did not testify that 
COPD was medically diagnosed proximate to his service.  The 
veteran did not identify any provider who treated him for a 
breathing problem prior to 1992, when more than 20 years had 
elapsed after his service separation.  This evidence is 
entirely unfavorable to the veteran.  

The clinical records dated in 1992 reflect that COPD and 
emphysema were present, but those records disclose that the 
veteran was not receiving medical treatment for a lung 
disorder until he experienced a pneumothorax in 1992.  The 
evidence that the veteran was not under regular treatment for 
COPD or emphysema prior to 1992 is unfavorable to a finding 
that a lung disorder was incurred in service or during any 
applicable presumptive period.  

The evidence related to the veteran's SSA application is also 
unfavorable to a finding that bronchiectasis developed within 
a presumptive period, as no diagnosis of bronchiectasis is 
noted in any SSA record or private clinical record.  The 
evidence associated with the veteran's SSA application is 
also unfavorable to his claim, since that evidence includes 
several opinions linking the veteran's COPD to his history of 
tobacco use.  

The veteran testified that physicians advised him that his 
COPD was due to breathing contaminated air, but the veteran 
did not specify which providers rendered such opinion.  The 
Board has reviewed records from each identified private 
clinical provider, and the veteran's VA clinical records, as 
well as the veteran's application for SSA disability benefits 
and the SSA decision rendered following that application.  
The Board is unable to find any notation showing a date of 
onset of COPD in service or proximate thereto, and there is 
no notation disclosing an opinion about the etiology of COPD 
or emphysema, other than opinions linking those disorders to 
the veteran's long history of tobacco use. 

The only evidence of record which is favorable to the 
veteran's claim that he has COPD as a result of breathing air 
contaminated with herbicides is the veteran's testimony to 
that effect at hearing held in 2004 and 2005, and his written 
statements.  The Board recognizes the sincerity of the 
veteran's belief that his physicians have advised him that 
his COPD may be due to exposure to herbicides.

However, review of the clinical records and medical opinions 
of record fails to reveal any written opinion substantiating 
the veteran's testimony that there is medical opinion linking 
the exposure to herbicides to the veteran's COPD or other 
lung disorder.  Lay statements are considered to be competent 
evidence when describing the observable features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In particular, the veteran's testimony as 
to what medical opinions have been rendered is not 
sufficient, in the absence of written evidence of such 
opinion, to link his exposure to herbicides to a current 
disorder.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  The veteran is competent to 
provide current assertions that he has difficulty breathing, 
and is competent to describe the symptoms of his lung 
disorders.  His testimony that he had breathing difficulties 
in service and thereafter is competent evidence that he 
experienced such difficulties.  

Nevertheless, the veteran is not competent to provide a 
medical opinion that the breathing difficulty he had in 
service or thereafter was caused by his exposure to Agent 
Orange.  He is not competent to opine that difficulty 
breathing experienced in service (prior to service discharge 
in 1968) and since that time was a manifestation of a lung 
disorder medically diagnosed in 1992.  Thus, the veteran's 
assertions, although credible, have no weight or evidentiary 
value to support the claim.  

There is no evidence that the veteran has a respiratory 
disorder which was manifested in service, and COPD may not be 
presumed related to service, to include exposure to Agent 
Orange.  The preponderance of the evidence is against the 
claim.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.  
 

ORDER

The appeal for service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema, to include as due to 
herbicide exposure, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


